Citation Nr: 1025584	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-25 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 
percent disabling for service-connected spondylolisthesis and 
degenerative arthritis of the lumbar spine, prior to March 11, 
2009.

2.  Entitlement to an increased rating in excess of 40 percent 
disabling for service-connected spondylolisthesis and 
degenerative arthritis of the lumbar spine, beginning March 11, 
2009.

3.  Entitlement to a separate rating for right leg sciatica as a 
neurological component of the service-connected spondylolisthesis 
and degenerative arthritis of the lumbar spine disability.

4.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected right hip and sacroiliac 
joint degenerative joint disease (DJD), prior to March 11, 2009.

5.  Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected right hip and sacroiliac joint 
DJD, beginning March 11, 2009.
6.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected left hip and sacroiliac 
joint DJD, prior to March 11, 2009.

7.  Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected left hip and sacroiliac joint 
DJD, beginning March 11, 2009.

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 
1977, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Seattle, Washington, Regional Office (RO), 
which granted service connection for spondylolisthesis and 
degenerative arthritis of the lumbar spine and right and left hip 
and sacroiliac joint DJD, and assigned a 20 percent disability 
rating (for the lumbar spine) and 10 percent disability ratings 
(for the right and left hip).  The Veteran disagreed with his 
ratings and subsequently perfected an appeal.   

In a May 2009 rating decision, the RO granted an increased rating 
of 40 percent for the Veteran's service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine, 
effective March 11, 2009, and granted an increased rating of 20 
percent for the Veteran's service-connected right and left hip 
and sacroiliac joint DJD, effective March 11, 2009.  Although the 
RO granted an increased rating for each disability, such 
disability ratings are less than the maximum available rating for 
each disability; thus, the issues of entitlement to increased 
ratings for spondylolisthesis and degenerative arthritis of the 
lumbar spine and right and left hip and sacroiliac joint DJD 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, the issues are as captioned above.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The Board notes that the Veteran's claims folder contains no 
Substantive Appeal with regard to the issues of entitlement to 
increased ratings for right and left hip and sacroiliac joint DJD 
currently on appeal.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the filing of a 
substantive appeal is not a jurisdictional requirement, that the 
filing of a timely substantive appeal may be waived, and that 
where the RO takes actions to indicate that such filing has been 
waived (for instance by certifying the appeal), the Board has 
jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. 
App. 37, 46-47 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557-58 (2003).  In this case, although a Substantive Appeal, 
such as a VA Form 9 or any other correspondence indicating an 
appeal for identified issues (see 38 C.F.R. § 20.202 (2009)), was 
not received by the RO anytime after the issuance of the May 2009 
SSOC, there is no evidence that the RO closed the appeal, and 
further, the RO certified the appeal to the Board, waiving any 
objections VA might have had regarding a Substantive Appeal.  
Thus, the Board finds it has jurisdiction to decide the merits of 
the appeal.
The Board further notes that in a June 2007 rating decision, the 
RO granted service connection for sciatica of the left leg (a 
neurological abnormality) associated with the service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine, 
and assigned a 10 percent rating, effective June 15, 2006.  In a 
May 2009 rating decision, the RO reduced the 10 percent rating 
for service-connected sciatica of the left leg to noncompensable, 
effective March 11, 2009.  The Veteran did not disagree with such 
decisions.  Entitlement to a separate rating for right leg 
sciatica as a neurological component of the service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine 
disability, was not considered.  As such, the issue is separately 
captioned above.

The Board also notes that during the pendency of this appeal the 
Court of Appeals for Veterans Claims held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, when evidence of unemployability is submitted at 
the same time that a Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that the Veteran 
has submitted evidence regarding unemployability in a March 2009 
C&P Spine and Bilateral Hips Examination Report (which indicate 
that the Veteran's lumbar spine and bilateral hip disabilities 
effect his occupation as an office furniture salesman through 
"inability to stand or sit for prolonged periods," "walk more 
than for 5 minutes," and "the inability to lift more than 10 
pounds"), and as such, TDIU is part of the claim for benefits 
currently before the Board.  For the purpose of clarity upon 
remand, this issue has been separately captioned on the title 
page above.    

The issue of entitlement to a TDIU, which is raised as "part and 
parcel" of the claim for an increased rating, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to March 11, 2009, the Veteran's service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine 
is manifested by complaints of pain and limitation of motion with 
forward flexion of the thoracolumbar spine limited to 45 degrees.  
The medical evidence does not more nearly approximate a finding 
of severe limitation of motion in the lumbar spine; a finding of 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space;  a finding of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months; a finding 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less; or a finding of favorable or unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Further, the medical evidence does not support a finding 
of greater functional impairment due to pain or limitation of 
motion on use.  

2.  Beginning March 11, 2009, the Veteran's service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine 
is manifested by complaints of pain and limitation of motion 
supported by a finding of forward flexion of the thoracolumbar 
spine to 30 degrees or less.  The medical evidence does not more 
nearly approximate a finding of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, or a finding of unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  Further, the medical evidence 
does not support a finding of greater functional impairment due 
to pain or limitation of motion on use.  

3.  Beginning September 11, 2001, the Veteran's service-connected 
lumbar spine disability was also manifested by sciatica of the 
bilateral lower extremities.  However, no neurological disability 
of the genitourinary system, to include loss of bowel/bladder 
control or erectile dysfunction, is demonstrated.  Service 
connection for the Veteran's left leg sciatica was granted in a 
June 2007 rating decision.     

4.  Prior to March 11, 2009, the Veteran's service-connected 
right hip and sacroiliac joint DJD was manifested by pain and 
limitation of flexion to 8 degrees.  The medical evidence more 
nearly approximates a finding of limitation of flexion of 10 
degrees or less; however, the medical evidence of record does not 
more nearly approximate a finding of favorable or unfavorable 
ankylosis of the right hip; or a finding of any impairment of the 
femur to include nonunion of the femur.  Further, the medical 
evidence does not support a finding of greater functional 
impairment due to pain or limitation of motion on use.  

5.  Beginning March 11, 2009, the Veteran's service-connected 
right hip and sacroiliac joint DJD was manifested by pain and 
limitation of flexion to 30 degrees.  The medical evidence does 
not more nearly approximate a finding of limitation of flexion of 
20 degrees or less; a finding of favorable or unfavorable 
ankylosis of the right hip; or a finding of any impairment of the 
femur to include malunion or nonunion of the femur.  Further, the 
medical evidence does not support a finding of greater functional 
impairment due to pain or limitation of motion on use.    

6.  Prior to March 11, 2009, the Veteran's service-connected left 
hip and sacroiliac joint DJD was manifested by pain and 
limitation of flexion to 8 degrees.  The medical evidence more 
nearly approximates a finding of limitation of flexion of 10 
degrees or less; however, the medical evidence of record does not 
more nearly approximate a finding of favorable or unfavorable 
ankylosis of the left hip; or a finding of any impairment of the 
femur to include nonunion of the femur.  Further, the medical 
evidence does not support a finding of greater functional 
impairment due to pain or limitation of motion on use.  

7.  Beginning March 11, 2009, the Veteran's service-connected 
left hip and sacroiliac joint DJD was manifested by limitation of 
flexion to 30 degrees.  The medical evidence does not more nearly 
approximate a finding of limitation of flexion of 20 degrees or 
less; a finding of favorable or unfavorable ankylosis of the left 
hip; or a finding of any impairment of the femur to include 
malunion or nonunion of the femur.  Further, the medical evidence 
does not support a finding of greater functional impairment due 
to pain or limitation of motion on use.  

8.  The Veteran has not submitted evidence tending to show that 
his service-connected lumbar spine and bilateral hip disabilities 
require frequent hospitalization, are unusual, or cause marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  Prior to March 11, 2009, the criteria for a rating in excess 
of 20 percent disabling for spondylolisthesis and degenerative 
arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2001); 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

2.  Beginning March 11, 2009, the criteria for a rating in excess 
of 40 percent disabling for spondylolisthesis and degenerative 
arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

3.  Beginning September 11, 2001, the criteria for a separate 
rating for right leg sciatica as a neurological component of the 
service-connected spondylolisthesis and degenerative arthritis of 
the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 1 (2009).

4.  Prior to March 11, 2009, the criteria for a rating of 40 
percent disabling, but no greater, for right hip and sacroiliac 
joint DJD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    

5.  Beginning March 11, 2009, the criteria for a rating in excess 
of 20 percent disabling for right hip and sacroiliac joint DJD 
were not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    

6.  Prior to March 11, 2009, the criteria for a rating of 40 
percent disabling, but no greater, for left hip and sacroiliac 
joint DJD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    

7.  Beginning March 11, 2009, the criteria for a rating in excess 
of 20 percent disabling for left hip and sacroiliac joint DJD 
were not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claims arise from his disagreement 
with the assignment of an initial 20 percent disability rating 
for the lumbar spine disability following the grant of service 
connection, subsequent disagreement with a 40 percent disability 
rating, effective March 11, 2009; and an initial 10 percent 
disability rating for the bilateral hip disabilities following 
the grant of service connection, subsequent disagreement with a 
20 percent disability rating, effective March 11, 2009.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the initial 
increased rating claims, and therefore appellate review may 
proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 
16 Vet. App. 183; see also 38 C.F.R. § 20.1102 (2009). 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Further, the Veteran 
was provided with a VA examination in March 2009 regarding his 
lumbar spine and bilateral hip disabilities.  Neither the Veteran 
nor his representative have argued that the examination is 
inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40.

Facts and Analysis

Lumbar Spine Claim Prior to March 11, 2009

In this case, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Codes 5292 and 5295, per the 
analysis of the December 2005 rating decision, although the 
attached coding sheet actually shows Diagnostic Code 5237.  See 
December 2005 Rating Decision.  The Board notes that although the 
RO listed Diagnostic Code 5237 (Lumbosacral or Cervical Strain) 
as the code under which the Veteran was initially rated, 
Diagnostic Codes 5292 and 5295 are the more appropriate ratings 
as Diagnostic Code 5237 applies to the amended regulations in 
effect September 26, 2003.   

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of the 
lumbar spine was to be rated 10 percent disabling; moderate 
limitation of motion of the lumbar spine was to be rated 20 
percent disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a 
(2001).   

The words "slight," "moderate," and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Diagnostic Code 5295 provided a 10 percent rating for lumbosacral 
strain with characteristic pain on motion.  A 20 percent rating 
was warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted when only some of the symptoms listed above were 
present, if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (1990, 2000).

During the pendency of the Veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. pt. 4).  At that time, VA also 
reiterated changes, which were effective September 23, 2002, to 
Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome (IDS).  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In the June 2007 SOC, the Veteran was provided notice of the 
amended regulations.  38 C.F.R. § 20.903(b).  

The schedule for rating disabilities of the spine was revised, 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  The General Rating Formula for Diseases 
and Injuries of the Spine applies to Diagnostic Codes 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating IDS 
Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
..............40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.
Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.

IDS should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  IDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months (60 percent); and with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (reclassified as 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009)).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The Formula for Rating IDS based on incapacitating episodes was 
not changed in September 2003.  However, the notes under the 
Formula for Rating IDS have changed. 

Note 1 to reclassified 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.

Prior to March 11, 2009, evidence relevant to the severity of the 
Veteran's increased rating claim for spondylolisthesis and 
degenerative arthritis of the lumbar spine includes treatment 
records from the VA Medical Centers (VAMC) in Seattle, Spokane, 
and Walla Walla, Washington, which include complaints of low back 
pain and various diagnoses of chronic low back pain and spinal 
stenosis with spondylolisthesis of the lumbar spine.  See April 
2001 Lumbar Spine MRI Report; July 2001 Physical Therapy Back 
Examination, Walla Walla VAMC (diagnoses of chronic low back pain 
and spondylolisthesis); September 2001 Physical Therapy Note, 
Walla Walla VAMC (complaints of low back pain); October 2001 
Physician Note (diagnoses of low back pain and sciatica); August 
2002 Neurosurgery Note, Seattle VAMC (diagnosis of 
spondylolisthesis); June 2006 Addendum to Medicine Outpatient 
General Note, Spokane VAMC (diagnosis of L4 grade 1-2 
anterolisthesis with severe bilateral neuroforaminal stenosis due 
to degenerative disc disease); November 2006 Lumbar Spine MRI 
Report, Spokane VAMC; January 2008, March 2008, May 2008, and 
November 2008 Primary Care Note, Spokane VAMC (complaints of low 
back pain and diagnosis of spinal stenosis).  
	
In March 2005, the Veteran underwent a compensation and pension 
(C&P) examination with Dr. M.S. of Bremerton, Washington.  The 
Veteran complained of low back pain travelling down his legs and 
the "inability to walk, run or jump" when the "pain is 
severe."  The examiner noted an abnormal gait, normal posture, a 
brace for lumbar support, no radiation of pain on movement, and 
no ankylosis of the lumbar spine.  Upon physical examination, 
range of motion was noted as 70 degrees of forward flexion, 20 
degrees of extension, 24 degrees of right lateral flexion, and 22 
degrees of left lateral flexion.  The examiner noted evidence of 
muscle spasm/tenderness to palpation of the right supraspinatus 
muscle.  The examiner noted that "range of motion was limited by 
pain, but not by fatigue, weakness, lack of endurance, or 
incoordination; no additional range of motion loss was noted on 
repetitive use testing.  The examiner also noted no evidence of 
intervertebral disc syndrome.  X-ray testing of the lumbar spine 
revealed spondylolisthesis grade 2 and retrolisthesis L4-5 with 
degenerative disc disease narrowing of joint and degenerative 
arthritis.  See March 2005 C&P Spine Examination Report. 

In May 2007, the Veteran underwent another C&P examination with 
Dr. J.D. of QTC Medical Group.  The Veteran complained of 
constant pain in his low back that radiates down his bilateral 
legs and limits his ability to walk and stand.  He also 
complained of incapacitating episodes of 2 days at least 2 times 
per year.  He reported incapacitation of 2 days supported by a 
physician who recommended bed rest in the last year.  The 
examiner noted that review of the record reveals no documented 
recommendation of bed rest.  Upon physical examination, the 
examiner noted that the Veteran has an abnormal gait, and uses 
crutches for ambulation.  The examiner also noted that the 
Veteran had muscle spasm present and tenderness on examination.  
The examiner noted no ankylosis and noted signs of intervetebral 
disc syndrome  Range of motion was noted as forward flexion of 0 
to 45 degrees with pain, extension of 0 to 10 degrees with pain, 
right lateral flexion of 0 to 10 degrees with pain, left lateral 
flexion of 0 to 15 degrees with pain, and bilateral lateral 
rotation of 0 to 15 degrees with pain.  Upon repetitive use 
testing, the examiner noted that the "joint function of the 
spine was additionally limited by pain, fatigue, weakness, and 
lack of endurance on repetitive use;" however, the examiner also 
noted no change in range of motion upon repetitive use and 
limitation of joint function by 0 degrees.  The examiner assessed 
spondylolisthesis, limitation of motion, degenerative arthritis 
of the lumbar spine and pain.  See May 2007 C&P Spine Examination 
Report.   

Based on the above discussed evidence, an increased rating in 
excess of 20 percent disabling for service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine 
is not warranted.  The evidence of record does not show severe 
limitation of motion in the lumbar spine or lumbosacral strain 
that was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space, to warrant a rating in excess of 20 percent 
disabling under the regulations previously in effect during the 
appeals period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5295 (2001).  In this regard, based on the above medical findings 
prior to the regulation changes in September 26, 2003, forward 
flexion of the lumbar spine was no worse that 45 degrees.  The 
evidence of record also fails to reveal severe lumbosacral strain 
with findings of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space.  

Further, the evidence of record does not support an increased 
rating in excess of 20 percent disabling for the service-
connected lumbar spine disability under the current regulations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
evidence of record fails to demonstrate a finding of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or a 
finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, General Rating 
Formula for Diseases and Injuries of the Spine (2009); see also 
March 2005 and May 2007 C&P Spine Examination Reports.  

The Board has also considered whether a higher rating is 
warranted under the Formula for Rating IDS Based on 
Incapacitating Episodes.  Although review of the evidence of 
record reveals that there is evidence of degenerative disc 
disease of the lumbar spine, even when considering Diagnostic 
Code 5243, intervertebral disc syndrome based on incapacitating 
episodes to warrant a rating in excess of 20 percent disabling 
was not demonstrated.  In this regard, as noted in the May 2007 
C&P Spine Examination Report, the Veteran complained of 
incapacitating episodes of 2 days at least 2 times per year, and 
reported incapacitation of 2 days supported by a physician who 
recommended bed rest in 2006.  Although the examiner noted that 
review of the record reveals no documented recommendation of bed 
rest, even if the Veteran's statements regarding his 
incapacitating episodes were credible, the evidence of record 
does not support a finding of incapacitating episodes (bedrest 
prescribed by a physician) having a total duration of at least 4 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009); see also May 2007 VA Spine 
Examination Report.  The Veteran would not be eligible for a 
higher rating even if the symptoms of degenerative disc disease 
and his complaints of incapacitation in 2006 were taken into 
account.

In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability rating is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, on 
March 2005 and May 2007 examinations, the examiners documented 
pain on range of motion testing, but noted no additional 
limitations of motion after repetitions of range of motion 
testing.  See March 2005 and May 2007 C&P Spine Examination 
Reports.  Although the examiners noted pain on repetitive use 
testing, significantly, there was no additional loss in range of 
motion on repetitive motion testing.  Since there is no 
documented evidence of flare-ups and significantly no additional 
loss in range of motion upon repetitive use testing, no 
additional functional loss during flare-ups is noted without 
speculation, and no finding of additional functional loss during 
flare-ups can be ascertained.  Consequently, the Board finds no 
symptoms or pathology creating impairment that would warrant an 
increased rating for greater limitation of motion due to 
weakness, fatigability, incoordination, or pain on lumbar spine 
motion.  
In light of the above discussion, the evidence of record does not 
support a rating in excess of 20 percent disabling for the 
Veteran's service-connected lumbar spine disability based on 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Lumbar Spine Claim Beginning March 11, 2009

Beginning March 11, 2009, evidence relevant to the severity of 
the Veteran's increased rating claim for spondylolisthesis and 
degenerative arthritis of the lumbar spine includes a March 2009 
C&P Spine and Bilateral Hips Examination Report.  During the 
examination, the Veteran complained of constant and sharp pain in 
his low back including numbness and tingling.  Upon physical 
examination, the examiner noted that the Veteran has an abnormal 
gait, and the use of braces but no crutches, cane, corrective 
shoes, or a walker for ambulation.  The examiner also noted that 
the Veteran had no muscle spasm but tenderness was present on 
examination.  The examiner noted no ankylosis and noted signs of 
intervetebral disc syndrome  Range of motion was noted as forward 
flexion of 0 to 20 degrees with pain, extension of 0 to 5 degrees 
with pain, bilateral lateral flexion of 0 to 10 degrees with 
pain, and bilateral lateral rotation of 0 to 15 degrees with 
pain.  Upon repetitive use testing, the examiner noted that the 
"joint function of the spine was additionally limited by pain, 
fatigue, weakness, and lack of endurance on repetitive use;" 
however, the examiner also noted no change in degree of range of 
motion upon repetitive use.  The examiner noted that the effects 
of the Veteran's lumbar spine disability on his occupation as an 
office furniture salesman include "inability to stand or sit for 
prolonged periods," "walk more than for 5 minutes," and "the 
inability to lift more than 10 pounds."  The examiner assessed 
spondylolisthesis and degenerative arthritis of the lumbar spine.  
See March 2009 C&P Spine and Bilateral Hips Examination Report.   

The Board finds that the evidence of record does not support an 
increased rating in excess of 40 percent disabling for the 
service-connected lumbar spine disability beginning March 11, 
2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
evidence of record fails to demonstrate a finding of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, General Rating 
Formula for Diseases and Injuries of the Spine (2009); see also 
March 2009 C&P Spine and Bilateral Hips Examination Report.  

The Board has also considered whether a higher rating is 
warranted under the Formula for Rating IDS Based on 
Incapacitating Episodes.  Although review of the evidence of 
record reveals that there is evidence of degenerative disc 
disease of the lumbar spine, even when considering Diagnostic 
Code 5243, intervertebral disc syndrome based on incapacitating 
episodes to warrant a rating in excess of 40 percent disabling 
was not demonstrated.  In this regard, as noted in the March 2009 
C&P Spine and Bilateral Hips Examination Report, the Veteran did 
not complain of any incapacitating episodes and the evidence of 
record does not support such an argument.  The evidence of record 
does not support a finding of incapacitating episodes (bedrest 
prescribed by a physician) having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009); see also May 2007 VA Spine 
Examination Report.  The Veteran would not be eligible for a 
higher rating even if the symptoms of degenerative disc disease 
were taken into account.

In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability rating is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, on 
March 2009 examination, the examiner documented pain on range of 
motion testing, but noted no additional limitation of motion 
after repetitions of range of motion testing.  See March 2009 C&P 
Spine and Bilateral Hips Examination Report.  Although the 
examiner noted pain on repetitive use testing, significantly, 
there was no additional loss in range of motion on repetitive 
motion testing.  Since there is no documented evidence of flare-
ups and significantly no additional loss in range of motion upon 
repetitive use testing, no additional functional loss during 
flare-ups is noted without speculation, and no finding of 
additional functional loss during flare-ups can be ascertained.  
Consequently, the Board finds no symptoms or pathology creating 
impairment that would warrant an increased rating for greater 
limitation of motion due to weakness, fatigability, 
incoordination, or pain on lumbar spine motion.  In light of the 
above discussion, the evidence of record does not support a 
rating in excess of 40 percent disabling for the Veteran's 
service-connected lumbar spine disability beginning March 11, 
2009, based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the lumbar spine under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).     

Separate Rating for Neurological Abnormalities Associated with 
Service-Connected Spondylolisthesis and Degenerative Arthritis of 
the Lumbar Spine

In evaluating the Veteran's lumbar spine increased rating claims, 
the Board has also considered whether a separate rating is 
warranted for any objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, associated with 
the Veteran's service-connected spondylolisthesis and 
degenerative arthritis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 1 (2009).  

In this case, review of the evidence of record reveals that the 
Veteran has a sensory deficit of the bilateral lateral legs 
affecting the sciatic nerve associated with his service-connected 
lumbar spine disability.  See March 2009 VA Spine Examination 
Report (noting abnormal neurological and motor examinations).  
The evidence of record indicates that the Veteran complained of 
low back pain radiating to the bilateral legs as early as 
September 2001.  See September 2001 Physical Therapy Note, Walla 
VAMC.  See also February 2006 Medicine Outpatient General Note, 
Spokane VAMC (complaints of back pain radiating down thighs and 
legs); May 2007 C&P Spine Examination Report (complaints of back 
pain radiating down legs and notation of sensory deficit of the 
bilateral legs); October 2007 Neurosurgery Consult, Spokane VAMC 
(complaints of radiating back pain to buttocks , thighs, lateral 
calf to ankle).  He was assessed with chronic low back pain and 
sciatica as early as October 2001.  See October 2001 Physician 
Note, Walla Walla VAMC.  

As noted above, in a June 2007 rating decision, the RO granted 
service connection for sciatica of the left leg (a neurological 
abnormality) associated with the service-connected 
spondylolisthesis and degenerative arthritis of the lumbar spine, 
and assigned a 10 percent rating, effective June 15, 2006.  In a 
May 2009 rating decision, the RO reduced the 10 percent rating 
for service-connected sciatica of the left leg to noncompensable, 
effective March 11, 2009.  Therefore, the neurological 
manifestation of left leg sciatica related to the service-
connected lumbar spine disability has been considered, and 
separately rated.  However, the Board notes that the neurological 
manifestation of right leg sciatica related to the service-
connected lumbar spine disability has not been considered, and 
separately rated.  As such, based on the above noted evidence, 
the Board finds that a separate rating for the neurological 
symptom of right leg sciatica is warranted beginning September 
11, 2001.  See 38 C.F.R. § 4.14; but see Esteban, 6 Vet. App. at 
261-62.  In this regard, the Veteran consistently reported 
radiating back pain into his bilateral legs as early as September 
11, 2001.  In May 2007, a C&P examiner found the Veteran's 
sensory symptoms were due to his service-connected lumbar spine 
disability.  See May 2007 C&P Spine Examination Report; see also 
March 2009 C&P Spine and Bilateral Hips Examination Report.  

Further, the Board finds that a separate rating is not warranted 
for any bowel or bladder impairment associated with the Veteran's 
service-connected spondylolisthesis and degenerative arthritis of 
the lumbar spine as no neurological disability of the 
genitourinary system, to include loss of bowel/bladder control or 
erectile dysfunction, is not demonstrated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 1 (2009).  In this 
regard, although the Veteran argued that he was "unable to 
engage in sex" due to his lumbar spine disability (see April 
2001 "Statement in Support of Claim," VA Form 21-4138 (Claim)), 
the evidence of record is negative for any current erectile 
dysfunction disability.  Further, review of the evidence of 
record is negative for any bowel/bladder impairment.  See 
February 2006 Medicine Outpatient General Note, Spokane VAMC 
(notation of no loss of bladder or bowel control); March 2009 C&P 
Spine and Bilateral Hips Examination Report (notation that 
intervertebral disc syndrome does not cause any bowel 
dysfunction, bladder dysfunction, and erectile dysfunction).   



Right and Left Hip Claim Prior to March 11, 2009

The Veteran was initially service-connected at a 10 percent 
disability rating for right and left hip and sacroiliac joint DJD 
under Diagnostic Code 5252, pertaining to limitation of flexion 
of the thigh.  See December 2005 Rating Decision.  Under 
Diagnostic Code 5252, a 10 percent disability rating is warranted 
for limitation of flexion to 45 degrees, a 20 percent disability 
rating is warranted for limitation of flexion to 30 degrees and a 
30 percent disability rating is warranted for limitation of 
flexion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Veteran contends that his right and left hip disabilities are 
more severe than is reflected by his 10 percent disability rating 
for each.  Prior to March 11, 2009, evidence relevant to the 
severity of the Veteran's service-connected right and left hip 
disabilities includes treatment records from the VAMC in Seattle, 
Spokane, and Walla Walla, Washington, which include complaints of 
chronic low back pain radiating to the hips and thighs and 
bilateral hip pain.  See September 2001 Physical Therapy Note, 
Walla Walla VAMC (complaints of low back pain and bilateral hip 
pain); October 2001 Physician Note (complaints of bilateral hip 
pain); August 2002 Neurosurgery Consult, Seattle VAMC (complaints 
of back pain radiating to hips); February 2006 Medicine 
Outpatient Note, Spokane VAMC (complaints of low back pain 
radiating to thighs); October 2006 Medicine Outpatient Note, 
Spokane VAMC (complaints of low back pain radiating to thighs and 
feet); October 2007 Neurosurgery Consult, Spokane VAMC 
(complaints of chronic low back pain radiating to thigh and 
lateral ankle).  

At his March 2005 VA examination, the Veteran indicated that he 
was having pain in his right and left hip.  Upon examination, the 
Veteran had no atrophy of the bilateral hips.  The examiner noted 
an abnormal gait and normal posture, but the hips were within 
normal limits bilaterally.  The Veteran had range of motion 
testing of the bilateral hips to the point of pain.  Range of 
motion of the bilateral hips was flexion to 8 degrees, extension 
to 10 degrees, adduction to 15 degrees, abduction to 22 degrees, 
exterior rotation to 20 degrees, and interior rotation to 30 
degrees.  The examiner noted that the range of motion of the 
Veteran's right and left hip was limited by pain with pain having 
the major impact on functional impairment.  The right and left 
hip was not additionally limited by fatigue, lack of endurance or 
incoordination.  The examiner did not indicate whether there was 
additional limitation of motion upon repetitive testing.  The 
examiner assessed decreased range of motion of the hips and hip 
stiffness associated with the lumbar spine disability.  X-rays of 
the bilateral hips revealed no evidence of arthritis.  
Based on the evidence discussed above, the Board finds that, 
prior to March 11, 2009, the Veteran's service-connected right 
and left hip sacroiliac joint DJD disabilities meet the criteria 
for a disability rating of 40 percent disabling, but no greater, 
under Diagnostic Code 5252.  As noted above, a 40 percent 
disability rating is warranted for a limitation of flexion to 10 
degrees.  In this regard, at his March 2005 examination, the 
Veteran had range of motion of flexion to 8 degrees, and the 
evidence of record fails to reveal any inconsistencies in such 
range of motion notation.  As such, a higher disability rating of 
40 percent, but no greater, prior to March 11, 2009, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability rating is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, on 
March 2009 examination, the examiner documented pain on range of 
motion testing, but noted no additional limitations of motion 
after repetitions of range of motion testing.  See March 2009 C&P 
Spine and Bilateral Hips Examination Report.  Significantly, 
there was no additional loss in range of motion on repetitive 
motion testing.  Consequently, the Board finds no symptoms or 
pathology creating impairment that would warrant an increased 
rating for greater limitation of motion due to weakness, 
fatigability, incoordination, or pain on bilateral hip motion 
prior to March 11, 2009.  

The Board has also considered rating the Veteran's service-
connected right and left hip disabilities under other Diagnostic 
Codes in order to provide him with the most beneficial rating; 
however, there is no evidence that the Veteran has ankylosis of 
his right or left hip, or impairment of the femur, specifically 
nonunion of the femur to warrant an increased rating in excess of 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5255 (2009).
Right and Left Hip Claim Beginning March 11, 2009

As noted, in a March 2009 Rating Decision, the RO granted an 
increased rating of 20 percent for the Veteran's service-
connected right hip and sacroiliac joint DJD, effective March 11, 
2009.  Further, herein, as discussed above, the Board granted an 
increased rating of 40 percent but no greater for the Veteran's 
service-connected bilateral hip disabilities prior to March 11, 
2009, but as discussed below, the evidence of record fails to 
warrant an increased rating of 40 percent with regard to the 
Veteran's service-connected bilateral hip disability beginning 
March 11, 2009.  As such, based upon the guidance of the Court in 
Hart, the Board finds that a staged rating is appropriate.  21 
Vet. App. 505.  The Board has found variation in the Veteran's 
bilateral hip symptomatology or clinical findings that would 
warrant the assignment of a staged ratings in this case, 
specifically a 40 percent disability rating prior to March 11, 
2009, and a 20 percent disability rating, beginning March 11, 
2009, for the service-connected right and left hip disabilities.  

Beginning March 11, 2009, evidence relevant to the severity of 
the Veteran's service-connected right and left hip disabilities 
includes a March 2009 C&P Spine and Bilateral Hips Examination 
Report.  During the examination, the Veteran complained of 
constant pain in his bilateral hips including stiffness, 
swelling, weakness, lack of endurance, and fatigability.  Upon 
physical examination, the examiner noted that the Veteran has an 
abnormal gait, and the use of braces but no crutches, cane, 
corrective shoes, or a walker for ambulation.  The examiner also 
noted that the Veteran had weakness, tenderness, and guarding of 
movement of the right and left hip.  There were no signs of 
edema, effusion, redness, heat, subluxation, or ankylosis.  Range 
of motion was noted as forward flexion of 0 to 30 degrees with 
pain, extension of 0 to 10 degrees with pain, adduction of 0 to 
10 degrees with pain, abduction of 0 to 10 degrees with pain, and 
external and internal rotation of 0 to 10 degrees with pain.  
Upon repetitive use testing, the examiner noted that the "joint 
function of the hips was additionally limited by pain, fatigue, 
weakness, and lack of endurance on repetitive use;" however, the 
examiner also noted no additional limitation in degree upon 
repetitive use.  The examiner noted that the effects of the 
Veteran's bilateral hip disability on his occupation as an office 
furniture salesman include "inability to stand or sit for 
prolonged periods," "walk more than for 5 minutes," and "the 
inability to lift more than 10 pounds."  The examiner assessed 
right and left hip arthritic changes supported by x-rays.  See 
March 2009 C&P Spine and Bilateral Hips Examination Report.     

The Board finds that, beginning March 11, 2009, the Veteran's 
service-connected right and left hip disabilities do not meet the 
criteria for a disability rating in excess of 20 percent under 
Diagnostic Code 5252.  As noted above, a 30 percent disability 
rating is warranted for a limitation of flexion to 20 degrees.  
However, there is no evidence that the Veteran's right and left 
hip disabilities had such a limitation of flexion.  At his March 
2009 examination, the Veteran had range of motion of flexion to 
30 degrees.  As such, a higher disability rating beginning March 
11, 2009, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  

The Board has considered rating the Veteran's service-connected 
right and left hip disabilities under other Diagnostic Codes in 
order to provide him with the most beneficial rating; however, 
there is no evidence that the Veteran has ankylosis of his right 
hip, or impairment of the femur (malunion or nonunion).  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5255 (2009).

In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability rating is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, on 
March 2009 examination, the examiner documented pain on range of 
motion testing, but noted no additional limitations of motion 
after repetitions of range of motion testing.  See March 2009 C&P 
Spine and Bilateral Hips Examination Report.  Significantly, 
there was no additional loss in range of motion on repetitive 
motion testing.  Since there is no documented evidence of flare-
ups and significantly no additional loss in range of motion upon 
repetitive use testing, no additional functional loss during 
flare-ups is noted without speculation, and no finding of 
additional functional loss during flare-ups can be ascertained.  
Consequently, the Board finds no symptoms or pathology creating 
impairment that would warrant an increased rating for greater 
limitation of motion due to weakness, fatigability, 
incoordination, or pain on bilateral hip motion.  
In light of the above discussion, the evidence of record does not 
support a rating in excess of 20 percent disabling for the 
Veteran's service-connected right and left hip disabilities 
beginning March 11, 2009, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement of 
the bilateral hips under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Conclusion

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
lumbar spine and bilateral hip disabilities may be granted when 
it is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected lumbar spine or bilateral hips disabilities 
have presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to he provisions of 38 C.F.R. § 3.321(b).  In 
this case, the evidence of record does not indicate the Veteran 
is frequently hospitalized for his service-connected lumbar spine 
or bilateral hips disabilities or that the lumbar spine or 
bilateral hip disabilities caused marked interference with 
employment.  In this regard, the Board notes that although a 
March 2009 C&P Spine and Bilateral Hips Examination Report 
indicates that the Veteran's lumbar spine and bilateral hip 
disabilities effect his occupation as an office furniture 
salesman through "inability to stand or sit for prolonged 
periods," "walk more than for 5 minutes," and "the inability 
to lift more than 10 pounds," the Veteran has also stated that 
he has "not miss[ed] work" due to his lumbar spine and 
bilateral hip disabilities as he is able to "fight through [the] 
pain."  See August 2007 "Appeal to Board," VA Form 9.  Since 
the Veteran has not missed any work due to his service-connected 
lumbar spine and bilateral hip disabilities and the evidence of 
record does not reveal such, the Board finds that such 
disabilities have not caused marked interference with employment.  
Further, the evidence fails to show that the disability picture 
created by such disability is exceptional or unusual.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action.  See VAOPGCPREC 6-96.  

In addition, based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate.  21 
Vet. App. 505.  The Board has not found any variation in the 
Veteran's lumbar spine symptomatology or clinical findings that 
would warrant the assignment of any staged ratings in this case; 
however, as discussed above, the Board finds that a staged rating 
is appropriate as to the Veteran's increased rating claims 
regarding his bilateral hip disabilities. 

The preponderance of the evidence is in favor of the Veteran's 
increased rating claim prior to March 11, 2009, for right and 
left hip disabilities.  However, the preponderance of the 
evidence is against the Veteran's increased rating claims for 
lumbar spine disability and increased rating claims beginning 
March 11, 2009, for right and left hip disabilities.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that would 
give rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-


doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased initial rating in excess of 20 
percent disabling for the service-connected spondylolisthesis and 
degenerative arthritis of the lumbar spine, prior to March 11, 
2009, is denied.

Entitlement to an increased rating in excess of 40 percent 
disabling for the service-connected spondylolisthesis and 
degenerative arthritis of the lumbar spine, beginning March 11, 
2009, is denied.

Entitlement to a separate rating for right leg sciatica as a 
neurological component of the service-connected spondylolisthesis 
and degenerative arthritis of the lumbar spine disability, 
beginning September 11, 2001, is granted, subject to the laws and 
regulations governing payment of monetary benefits..  

Entitlement to an increased initial rating of 40 percent 
disabling, but no greater, for the service-connected right hip 
and sacroiliac joint DJD, prior to March 11, 2009, is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.

Entitlement to an increased rating in excess of 20 percent 
disabling for the service-connected right hip and sacroiliac 
joint DJD, beginning March 11, 2009, is denied.

Entitlement to an increased initial rating of 40 percent 
disabling, but no greater, for the service-connected left hip and 
sacroiliac joint DJD, prior to March 11, 2009, is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.

Entitlement to an increased rating in excess of 20 percent 
disabling for the service-connected left hip and sacroiliac joint 
DJD, beginning March 11, 2009, is denied.
REMAND

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  

In a May 2009 C&P Spine and Bilateral Hips Examination Report, 
the examiner notes that the Veteran's lumbar spine and bilateral 
hip disabilities effect his occupation as an office furniture 
salesman through "inability to stand or sit for prolonged 
periods," "walk more than for 5 minutes," and "the inability 
to lift more than 10 pounds."  There is no further discussion on 
the effects of the Veteran's service-connected lumbar spine and 
bilateral hips disabilities on the Veteran's employability.  
Although the Veteran has perfected an appeal only as to the 
increased rating portion of the claim, the related TDIU portion 
of the appeal should be remanded to the RO, in accordance with 
the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary 
steps to develop the Veteran's claim for 
TDIU, such as obtaining the Veteran's 
current VA clinical records from the 
Spokane VAMC regarding his lumbar spine and 
bilateral hips disabilities.  Ask the 
Veteran if he has received non-VA treatment 
for any service-connected disability.

2.  Afford the Veteran VA examinations as 
necessary to determine impairment of 
employability due to each of his service-
connected disabilities.  

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for TDIU must be 
readjudicated.  If the claim remains 
denied, a SSOC must be provided to the 
Veteran and his representative with 
adequate opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the 
outcome of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


